Case 7:20-cv-00479-JPJ-PMS Document 7 Filed 09/29/20 Page 1 of 1 Pageid#: 49


                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF VIRGINIA
                                ROANOKE DIVISION


 SHAWN C. CALLOWAY,                                Civil Action No. 7:20-cv-00479
     Plaintiff,
                                                   OPINION
 v.
                                                   By: James P. Jones
 BLUE RIDGE REGIONAL JAIL                          United States District Judge
 AUTHORITIES, et al,
      Defendant(s),


        Plaintiff, proceeding pro se, filed a civil rights complaint, pursuant to 42 U.S.C. §1983.

By order entered August 31, 2020, the court directed plaintiff to submit within 20 days from the

date of the order the consent to filing fee form in order to complete the application to proceed in

forma pauperis. Plaintiff was advised that a failure to comply would result in dismissal of this

action without prejudice.

        More than 20 days have elapsed, and plaintiff has failed to comply with the described

conditions. Accordingly, the court dismisses the action without prejudice and strikes the case

from the active docket of the court. Plaintiff may refile the claims in a separate action once

plaintiff is prepared to comply with the noted conditions.

        The Clerk is directed to send a copy of this Memorandum Opinion and accompanying

Order to plaintiff.

                    29th day of September, 2020.
        ENTER: This _____



                                                      /s/James P. Jones
                                              __________________________________
                                                    United States District Judge
